DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 12/28/2020 has been received.  Claims 23, 27, 28, 35-38, 40-44, 46, 47, and 50 are amended and claims 23-50 are pending. An amendment to the specification to overcome specification objections in the OA of 9/25/2020 was also received and entered.  An IDS of 12/28/2020 was received and reviewed.  The allowable subject matter previously indicated in the Non-final OA of 9/25/2020 is withdrawn upon further consideration and review of the prior art. 
Drawings
The drawings (86 pages, Figures 1-75C) were received on 12/28/2020.  These drawings are acceptable except for the following: Figures 59B and 59C are missing headings for each graph in that Fig.59B as originally filed included the heading “SFD Front Pad 80% Compression” and Fig.59C as originally filed included the heading “SFD Front Pad 15% Compression”. Note that the “SFD” appears to be what is indicated on the originally filed drawings but is difficult to read, please clarify if incorrect.  Also, Figures 66 B,C and 75C are missing headings as provided on the originally filed versions of Figs. 66B,C and 75C as follows: Fig. 66B should include the heading “SFD Occipital”, Fig.66C should include the heading “SFD Occipital” and Fig.75C should include the heading “ …Occipital”, note that the three letters preceding Occipital are illegible in the originally filed version of Fig.75C.   The entire set of drawings does not need to be re-submitted, only the figures that require revision should be re-submitted.



Specification
The disclosure of 3/25/2020 is objected to because of the following informalities: par.210 of the substitute specification recites “graphs 58A and 59A show how much pressure must be exerted on two embodiments…”. It appears that 59A should be 59B and this phrase should be revised to reflect that the graphs showing the pressure exerted to compress the member from 0% to 80% of its original thickness are illustrated in Figures 58A and 59B. Paragraph 231 discloses “the member 2010”, however this paragraph appears to be referring to member 3300 and 2010 is the front EAM. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23-34, 44, 47, and 50 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 23 discloses “compression of the fitting region exerts a pre-impact pressure of 1 to 10 pounds per square inch on the wearer’s head when the helmet is worn by the wearer.”  The specification relates the pre-impact pressure to the EAM, but not specifically to particular regions of the EAM. For claim 26, the originally filed disclosure doesn’t specify that the reduction in thickness is due to compression of the fitting region and an extent of the energy management region. For claim 44, the originally filed disclosure doesn’t disclose the limitations 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 46 and 47 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 46 lacks antecedent basis for “the front energy attenuation assembly”. 


Claims 23-26, 29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goulet (US 2020/0154803) in view of Pietrzak et al. (U.S. 2014/0201889). The subject matter of claims 23-34 does not receive the benefit of the provisional applications (62/770,453 and 62/778,559) in that the claimed subject matter, at least the limitation "the compression of the fitting region exerts a pre-impact pressure of 1 to 10 lbs per square inch on the wearer's head when the helmet is worn by the wearer" is not disclosed by these provisional applications in that the provisional applications disclose the compression of the energy attenuation member but not the fitting region. Therefore, the effective filing date for these claim limitations is 11/21/2019. Goulet teaches a football helmet 10 (par.39 discloses a helmet as protective equipment suitable for receipt of the lattice structure/energy attenuation member, helmet may be used in football) comprising a shell 201 configured to receive a head of a wearer of the football helmet, the shell including a crown portion defining an upper region of the shell, a front portion extending generally forwardly and downwardly from the crown portion, a rear portion extending generally rearwardly and downwardly from the crown portion, and left and right side portions extending generally laterally and downwardly from the crown portion as shown in Figure 5A,5B) and an energy attenuation assembly (EAA/plurality of lattice structures) positioned within the shell (par.43 discloses the lattice structure/EAA may be attached to an interior side of a traditional football helmet having a semi-rigid or rigid shell 201 and par.71 discloses the lattice structure 100 may be removably attached to the shell 201 by a mechanical attachment as shown in Fig.5B and Figs.9A-C), a first attenuation member (EAM with lattice structure 100) of the EAA has both an energy management region 100B and a fitting region 100A wherein the energy management region 100B includes a plurality of lattice cells and the fitting region 100A includes a plurality of lattice cells, wherein the energy management region 100B is positioned between the shell 201 and lattice fitting region 100A. Another . 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of Pietrzak ‘889 as applied to claim 23 above, and further in view of Landi et al. (U.S. 5,543,343) and . 
  	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of Pietrzak ‘889 as applied to claim 23 above, and further in view of Preisler ‘258. Goulet discloses the invention substantially as claimed but doesn't teach the first EAM includes an exterior open skin that is integrally formed with the energy management region and is positioned between the energy management region and an inner surface of the shell. Preisler teaches a helmet with an energy .
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of Pietrzak ‘889 as applied to claims 23 and 29 above, and further in view of Boutin ‘018. Goulet discloses the invention substantially as claimed, including a second EAM (formed by lattice structure 100 and associated with shell/plate 204).  However, Goulet doesn’t teach the first EAM is made from a first material and the second EAM is made from a second material different from the first material.  Goulet also doesn’t teach the first lattice cell type is a surface-based lattice cell type and the second lattice cell type is a strut-based lattice cell type. Boutin teaches a helmet 200 wherein the first EAM 218 is made from a first material and is positioned in a region of the helmet and the second EAM is made from a second material and is positioned in another region of the helmet, the first material different from the . 
33 is rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of Pietrzak ‘889, and further in view of Bothwell et al. (U.S. 3,447,163).  Goulet discloses the invention ideal degree of compression may be arrived at through routine experimentation based upon Pietrzak’s teaching of customizing energy attenuation layers for desired comfort and fit on a wearer’s head such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goulet’s first EAM such that it may be compressed to 25% of its original thickness by a first force. Goulet’s second EAM has an original thickness in an uncompressed state when the helmet is not being worn and may be compressed to 25% of its original thickness by a second force. However, Goulet doesn't teach that the second force compressing the second EAM to 25% of its original thickness is less than the first force.  Applicant’s specification discloses that structural makeup of the members (e.g. lattice cell type, lattice densities, and lattice angles) affect the force required to compress an EAM. Bothwell teaches a helmet 10 with an EAM 18 of foamed material 19, the foamed material may have different densities in different areas of the shell 10 to give different compressibility characteristics in such areas (col.3, lines 13-16). The energy attenuation member 18 compresses as it absorbs impact energy such that a higher density area will resist compression more than a lower density area and requires a greater impact force in order to compress to 25% of its original thickness than the force required to compress a lower density area to 25% of its original thickness.  Given this teaching of Bothwell, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Goulet’s front (first) EAM 203 to have a greater density than that of a left or right side (second) EAM 204 such that a first force required to compress the first EAM to 25% of its original thickness is greater than a second force required to compress the second EAM to 25% of its original thickness in that Bothwell teaches that it is known to customize a helmet to have different densities in different areas of the shell such that the density affects the compressibility of each region as desired.  
34 is rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of Pietrzak ‘889 as applied to claim 23 above, and further in view of Simpson (U.S. 2018/0326288). Goulet discloses the invention substantially as claimed, including a second EAM associated with shell 204 and the EAMs inherently have density values.  However, Goulet doesn't teach the first EAM has a first overall density between 3 and 17 lbs/cubic foot and the second EAM has a second overall density that is between 3 and 7 lbs/cubic foot. Simpson teaches a helmet with impact attenuating layer 21 having a density of between 4 and 6 Ibs/cubic foot as a range of suitable density values for providing energy absorption and impact attenuation properties (values within this range fall within the claimed ranges). Forming the first and second EAMs with densities within the claimed range would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in that Simpson teaches that an impact/energy attenuating layer having a density of 4 to 6 Ibs/cubic foot is a suitable range for an impact attenuation and energy absorption layer/member of a helmet.
Claim 35-39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of Boutin ‘018 and Bothwell ‘163. The subject matter of claims 35-44 does not receive the benefit of the provisional applications (62/770,453 and 62/778,559) in that the claimed subject matter, at least the limitation "front energy attenuation member…requires a first force to compress the front energy attenuation member to 80% of the original thickness…and a side energy attenuation member requires a second force to compress the side energy attenuation member to 80% of the original thickness and wherein the first force is at least 10% greater than the second force.”. Therefore, the effective filing date for these claim limitations is 11/21/2019. Goulet discloses the invention substantially as claimed. Goulet teaches a football helmet 10 (par.39 discloses a helmet as protective equipment suitable for receipt of the lattice structure/energy attenuation member) comprising a shell 201 configured to receive a head of a wearer of the football helmet, the shell including a crown portion defining an upper region of the shell, a front portion extending generally forwardly and downwardly from the crown portion, a rear portion . 
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of Boutin ‘018 and Bothwell ‘163 as applied to claim 35 above, and further in view of Pietrzak ‘889. Goulet discloses the invention substantially as claimed, including the front and side EAMs include an energy management region and a fitting region. However, Goulet doesn’t teach the functional limitation that compression of the fitting region of both the front and side EAMs exerts a pre-impact pressure of 1 to 10 lbs/sq inch on the wearer’s head when the helmet is worn. As previously noted, Goulet teaches that the layered lattice structures are compressible and a fitting region may be designed such that the EAM is optimized for specific body parts of the user, based upon anatomical traits of the user. The fitting region may include comfort layer 102 for conforming to the shape of the user’s body (par.56). As also .  
42 is rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of Boutin '018 and Bothwell ‘163, as applied to claim 35 above, and further in view of Milliren et al. (U.S. 7,341,776). Goulet discloses the invention substantially as claimed but doesn't teach the front energy attenuation member includes a substantially smooth exterior closed skin that is configured to be positioned adjacent to the wearer's head when the helmet is worn by the wearer and the exterior closed skin has a thickness greater than .1 mm. Milliren teaches an EAM 10 with an exterior closed skin 12 that is configured to be adjacent to the weraer's head when the helmet is worn. The skin 12 has a thickness greater than .1 mm (disclosed as .05-2mm). The skin is considered as substantially smooth in that it is formed from a thin polyurethane film and serves as an interface between the wearer's head and an impact force. Therefore, it would have been obvious to modify Boutin's front EAM to provide a substantially smooth exterior closed skin with a thickness greater than .1 mm in that Milliren teaches it is known in the art to provide a substantially smooth exterior closed skin on an inner side of an EAM, the skin having a thickness up to 2 mm adjacent to the wearer's head when the helmet in worn in that the skin assists the attenuation member in energy dissipation and is a comfortable interface between the wearer's head and the attenuation member.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of Boutin ‘018 and Bothwell ‘163, as applied to claims 35 and 43 above, and further in view of Turner (U.S. 2014/0373257).  Goulet discloses the invention substantially as claimed. Goulet teaches that different layers of the EAM may have different densities (par.42) and the first region of the rear EAM has a first lattice density and an original thickness in an uncompressed state occurring when the helmet is not worn, and compressing the first region of the rear EAM to 25% of its original thickness requires a first rear force, and a second region of the rear EAM has a second lattice density and an original thickness in the uncompressed state and compressing the second region of the rear EAM to 25% of its original thickness requires a second rear force.  However, Goulet doesn’t teach the functional limitation that the . 
Claims 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of McCluskey ‘718. Claim 45 and its dependent claims do not receive the benefit of the provisional application filing dates because the subject matter set forth in claims 45-50 is not set forth in those applications.  Goulet discloses the invention substantially as claimed. Goulet teaches a football helmet 10 (par.39 discloses a helmet as protective equipment suitable for receipt of the lattice structure/energy attenuation member) comprising a shell 201 configured to receive a head of a wearer of the helmet, the shell including a crown portion (upper portions of shell 203) defining an upper region of the shell, a front portion defined by shell 203 extending generally downwardly and forwardly from the crown portion, a rear portion (rear of shell 203 and portion of shell 204) extending generally rearwardly and downwardly from the crown portion and a pair of side portions 204 extending generally laterally and downwardly from opposed sides of the crown portion and an energy attenuation assembly (defined by plurality of .  
Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of McCluskey ‘718, as applied to claim 45 above, and further in view of Milliren ‘776 and Sandifer (U.S. 9,545,127). Goulet discloses the invention substantially as claimed, including the second region with a surface configured to contact the wearer’s head. As previously discussed, Goulet’s par.39 discloses customizing the protective equipment/helmet according to measurements of the wearer’s anatomical traits obtained by three dimensional scans, but doesn’t teach the front EAA assembly further includes a substantially smooth exterior closed skin that is integrally formed with the second region of the front EAM, and an inner surface of the substantially smooth exterior closed skin has a topography that is configured to substantially match a surface derived from a scan of the wearer’s head.  Milliren teaches an EAM 10 with an exterior closed skin 12 that is configured to be adjacent to the wearer's head when the helmet is worn. The skin is considered as substantially smooth in that it is formed from a thin polyurethane film considered as having a substantially smooth property to contour to the wearer’s head and serve as an interface between the head and an impact force. Milliren’s column 2, lines 35-39 disclose the skin can be formed from the outer surface of the foam substrate (attenuation member) itself, by “formed” it is meant that the formed skin is bonded to the outer surface of the foam substrate either by forming integrally therewith or otherwise formed thereto. Sandifer teaches that is known in the helmet art to form a custom liner 20 that matches the cranial topography of a user, thereby reducing or eliminating air gaps 48 and providing distribution of impact energy.  Therefore, it would . 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of McCluskey ‘718 as applied to claim 45 above, and further in view of Boutin ‘018. Goulet discloses the invention substantially as claimed. However, Goulet doesn’t teach the first lattice type is a strut-based lattice type and the second lattice type is a surface-based lattice type. Goulet teaches an EAM with a first lattice type that is a strut-based lattice type, and par.42 teaches the lattice structure layers may be designed for specific functions based on differences between the layers, and the lattice structure regions may be designed to provide specific relative functions. Boutin teaches a helmet 200 with an energy attenuation member 218 including lattice structures 220 formed from a surface-based (gyroid) lattice type (par.126 and 131) and par.147 teaches the characteristics of the structures 220 may vary based upon the targeted application, with the 3D structure functioning to provide shock absorption in sports helmets.   Boutin also teaches surface-based lattice structures with interconnected minimal surfaces as in par.160 have useful mechanical properties and the elasticity and strength of the minimal surfaces can be adapted to meet safety and/or mechanical requirements. The surface-based structures are oriented to minimize their surface area under a given constraint and may be provided with openings defining air circulation paths to allow air circulation inside the shock absorbing layer 218. Given Goulet’s teaching that the lattice structure layers may be designed with different structures and Boutin’s teaching of forming helmet EAMs with surface-based lattice structures, one of ordinary skill could have looked to modify Goulet’s second lattice type to form as a surface-based lattice type in that this . 
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Goulet ‘803 in view of McCluskey ‘718  as applied to claim 45 above, and further in view of Pietrzak ‘889. Goulet discloses the invention substantially as claimed. However, Goulet doesn’t teach the functional limitation of compression of the first region exerts a pre-impact pressure of 1 to 10 lbs/sq.in. on the wearer’s head when the helmet is worn by the wearer.  Goulet’s paragraph 39 discloses the protective equipment/helmet may be specifically designed or adapted based on desired activities of the user, specific anatomical traits of the user, and may be optimized for protecting specific body parts and also teaches that various components and layers of the protective equipment/helmet may be designed, optimized, or modified to adjust the weight distribution and center of mass. Claim 45 doesn’t provide any further details as to the structure of the first region or EAM that performs the claimed function.  Goulet’s first region 100A or 100B is equivalent in structure to the claimed first region and is a compressible lattice structure. Applicant’s specification relates the range of pre-impact pressure to the interference fit formed between the energy attenuation assembly and the wearer’s head, the interference fit arrived at by modifying the inner surface of the EAMs to an inset modified surface of the wearer’s head model. Pietrzak teaches that it is known to custom form a layer configured to contact a helmet wearer’s head such that the topography of this layer closely corresponds with and conforms to that of the wearer’s head so that the helmet will not slip or rattle around on the head during contact (paragraphs 4 and 7). Paragraph 26 of Pietrzak teaches that by providing a helmet structure topography that matches that of a customer’s head, a good fit and improved comfort and safety result. Modifying Goulet’s compressible first region such that it is custom formed to the contours of the wearer’s head and therefore closely corresponds and conforms to the wearer’s head is expected to render the fitting region as capable of exerting a pre-impact pressure of 1 to 10 lbs/sq. inch on the wearer's head when .  

Response to Arguments
	Applicant’s remarks have been fully considered.  The rejections have been extensively revised based upon applicant’s amendments to the claims, further review of the prior art, and in view of applicant’s remarks.
Applicant traverses the rejection of claim 47 under Section 101 because the claim is not directed to actual human organisms; instead the claim focuses on how the exterior substantially smooth exterior closed skin of the front energy attenuation assembly of the football helmet is designed to match a head surface of the wearer of the helmet. Applicant also submits that the Section 101 rejection contradicts the Office’s handling of claims having similar claim language as in US 10,159,296.  The rejection has been withdrawn by the examiner in view of applicant’s amendment to claim 47 which recites the topography of the substantially smooth exterior closed skin is configured to substantially match a surface that is method of making a custom-fitted helmet including steps of obtaining head data for a customer and forming a helmet with a padding inner surface topography conforming to the head data previously obtained.  The examiner respectfully submits that the claims of the present invention are apparatus claims and not method claims and therefore, a recitation of a human organism/anatomical feature in combination with the claimed helmet/apparatus structure would be in conflict with the 35 USC 101 and section 33(a) statutes. 
	Regarding the rejections of claims 23 and 40 under 35 USC 112(a), applicant submits that support for this limitation can be found in Figs. 25-27, 30-31, 59A-C, 66A-C, and paragraphs 190-191, 212, 218-219, 289, and 291. A review of each of these paragraphs and drawing figures does not find support for the limitation at issue: “wherein compression of the fitting region exerts a pre-impact pressure of 1 to 10 pounds per square inch on the wearer’s head when the helmet is worn by the wearer.” The figures and paragraphs referred to by applicant have been reviewed and disclose properties of the energy attenuation assembly/member and/or the energy management region but don’t disclose the claimed values of a specific pre-impact pressure of the fitting region under compression.  Paragraph 291 refers to Fig.58A-59B which disclose compression curves showing the percent the member 2010 is compressed on an X-axis and the pressure (psi) it takes to compress the member 2010 to that extent is shown on the Y-axis. There is no detailed description of Fig.59C in the disclosure and the drawing isn’t labelled; however, Fig.59C shows the relationship between the psi applied to fitting region 2026 and the degree of compression resulting from the applied pressure. The graph shows the psi required to at 15% compression, the associated psi is between 8 and 9 and it’s not 
	For the rejections under 112b to the “substantially smooth” recitations- applicant’s remarks have been considered and this rejection is withdrawn.  
	For claims 28, 45, and 46 and associated rejections to Preisler and Milliren, applicant argues that Preisler and Milliren fail to teach a skin integrally formed with the second region. A review of Preisler shows that the breathable outer layer/skin 34 surrounds the cellular core/energy management region and serves as a housing for the cellular core. The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding (In re Hotte, 177 USPQ 396,328 (CCPA 1973)).  See Milliren’s col.2 for explicit disclosure of the “integrally formed” limitation as noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732